SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1491
CA 12-00513
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


MARK HESS AND GAIL HESS, INDIVIDUALLY AND AS
PARENTS AND NATURAL GUARDIANS OF MARILYN HESS,
AN INFANT, PLAINTIFFS-APPELLANTS,

                     V                                            ORDER

GARY NELSON AND LYNN NELSON,
DEFENDANTS-RESPONDENTS.


THE CAREY FIRM, LLC, GRAND ISLAND (DALE J. BAUMAN OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

LAW OFFICES OF LAURIE G. OGDEN, BUFFALO (TARA E. WATERMAN OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered December 16, 2011. The order granted the
motion of defendants for summary judgment and dismissed the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   December 21, 2012                     Frances E. Cafarell
                                                 Clerk of the Court